Case 2:06-cv-05455-MCA-LDW Document 757 Filed 03/03/20 Page 1 of 16 PageID: 11605



     PASHMAN STEIN WALDER HAYDEN
     21 Main Street, Suite 200
     Court Plaza South
     Hackensack, NJ 07601
     (201) 488-8200
     Attorneys for Plaintiff
     N.V.E., Inc.

                            UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF NEW JERSEY

      N.V.E., INC.,


            Plaintiff,                              Civil Action No. 06-5455 (MCA) (LDW)

      vs.
                                                         PLAINTIFF’S PROPOSED JURY
                                                              VERDICT SHEET

      JESUS JOSE PALMERONI AND
      VINCENT ROSARBO,



              Defendants

                                           FRAUD

            QUESTION NO. 1

           Do you find that Defendant Jesus Palmeroni liable to plaintiff for FRAUD for the
     Kickback Scheme?



            If you answered “Yes” as to any one of the Defendants, then please continue to
     Question No. 2, on the following page.

            If you answered “No” as to all of the Defendants, then please continue to
     Question No. 3 on page 3.




                                               1
Case 2:06-cv-05455-MCA-LDW Document 757 Filed 03/03/20 Page 2 of 16 PageID: 11606



            AWARD OF COMPENSATORY DAMAGES

            Question 2:

           If you answered “Yes” to Question No. 1, please enter below the amount of
     money that will fairly and adequately compensate Plaintiff for the damages it sustained:


            $____________________________________________________




     Proceed to Question No. 3.




                                                2
Case 2:06-cv-05455-MCA-LDW Document 757 Filed 03/03/20 Page 3 of 16 PageID: 11607



                                       FRAUD - DECEIT

            QUESTION NO. 3

          Do you find that any of the Defendants are liable to plaintiff for FRAUD -
     DECEIT for the Distribution Scheme?

     If your answer is yes, indicate which Defendants are liable on the table below.
                                                            YES           NO
                  JESUS JOSE PALMERONI

                  VINCENT ROSARBO


            If you answered “Yes” as to any one of the Defendants, then please continue to
     Question No. 4, on the following page.

            If you answered “No” as to all of the Defendants, then please continue to
     Question No. 5 on page 5.




                                                 3
Case 2:06-cv-05455-MCA-LDW Document 757 Filed 03/03/20 Page 4 of 16 PageID: 11608



                          AWARD OF COMPENSATORY DAMAGES

            Question 4:

             For each defendant as to which you answered “Yes” to Question No. 3, please
     enter below the amount of money that will fairly and adequately compensate Plaintiff for
     the damages it sustained:


            $________________________________________________




     Proceed to Question No. 5.




                                                4
Case 2:06-cv-05455-MCA-LDW Document 757 Filed 03/03/20 Page 5 of 16 PageID: 11609



                           BREACH OF THE DUTY OF LOYALTY

            QUESTION NO. 5

          Do you find that any of the Defendants are liable to plaintiff for BREACH OF
     THE DUTY OF LOYALTY?

     If your answer is yes, indicate which Defendants are liable on the table below.
                                                            YES           NO
                  JESUS JOSE PALMERONI

                  VINCENT ROSARBO


            If you answered “Yes” as to any one of the Defendants, then please continue to
     Question No. 6, on the following page.

            If you answered “No” as to all of the Defendants, then please continue to
     Question No. 8 on page 8.




                                                 5
Case 2:06-cv-05455-MCA-LDW Document 757 Filed 03/03/20 Page 6 of 16 PageID: 11610



                          AWARD OF COMPENSATORY DAMAGES

            Question 6:

             For each defendant as to which you answered “Yes” to Question No. 5 please
     enter below the amount of money that will fairly and adequately compensate Plaintiff for
     the damages it sustained:


            $________________________________________________



     Proceed to Question No. 7.




                                                6
Case 2:06-cv-05455-MCA-LDW Document 757 Filed 03/03/20 Page 7 of 16 PageID: 11611




                       SPECIAL INTERROGATORY CONCERNING
                         BREACH OF THE DUTY OF LOYALTY

            Question No. 7:

             Do you find that Defendants willfully and maliciously caused an injury to
     Plaintiff when they breached their duty of loyalty?

            If your answer is yes, indicate which Defendants on the table below.
                                                           YES           NO
                 JESUS JOSE PALMERONI

                 VINCENT ROSARBO


     Proceed to Question No. 8.




                                                7
Case 2:06-cv-05455-MCA-LDW Document 757 Filed 03/03/20 Page 8 of 16 PageID: 11612



      TORTIOUS INTERFERENCE WITH PROSPECTIVE BUSINESS RELATIONS

            QUESTION NO. 8

             Do you find that any of the Defendants are liable to Plaintiff for tortious
     interference with prospective business relations?

     If your answer is yes, indicate which Defendants are liable on the table below.
                                                            YES           NO
                  JESUS JOSE PALMERONI

                  VINCENT ROSARBO


            If you answered “Yes” as to any one of the Defendants, then please continue to
     Question No. 9, on the following page.

            If you answered “No” as to all of the Defendants, then please continue to
     Question No. 12 on page 12.




                                                 8
Case 2:06-cv-05455-MCA-LDW Document 757 Filed 03/03/20 Page 9 of 16 PageID: 11613



            AWARD OF COMPENSATORY DAMAGES

            Question 9:

             For each defendant as to which you answered “Yes” to Question No. 8 please
     enter below the amount of money that will fairly and adequately compensate Plaintiff for
     the damages it sustained:


            $________________________________________________



     Proceed to Question No. 10.




                                                9
Case 2:06-cv-05455-MCA-LDW Document 757 Filed 03/03/20 Page 10 of 16 PageID: 11614



                   SPECIAL INTERROGATORY CONCERNING
       TORTIOUS INTERFERENCE WITH PROSPECTIVE BUSINESS RELATIONS

             Question No. 10:

             Do you find that Defendants Jesus Jose Palmeroni and Vincent Rosarbo willfully
      and maliciously caused an injury to Plaintiff when they intentional interfered with NVE’s
      prospective business relations?

      If your answer is yes, indicate which Defendants on the table below.
                                                            YES              NO
                   JESUS JOSE PALMERONI

                   VINCENT ROSARBO



      Proceed to Question No. 11.




                                                 10
Case 2:06-cv-05455-MCA-LDW Document 757 Filed 03/03/20 Page 11 of 16 PageID: 11615



                                      CIVIL CONSPIRACY

      QUESTION NO. 11

           Do you find that any of the Defendants are liable to plaintiff for CIVIL
      CONSPIRACY.

      If your answer is yes, indicate which Defendants are liable on the table below.
                                                             YES           NO
                   JESUS JOSE PALMERONI

                   VINCENT ROSARBO


             If you answered “Yes” as to any one of the Defendants, then please continue to
      Question No. 12, on the following page.

             If you answered “No” as to all of the Defendants, then please continue to
      Question No. 14 on page 14.




                                                  11
Case 2:06-cv-05455-MCA-LDW Document 757 Filed 03/03/20 Page 12 of 16 PageID: 11616



                         AWARD OF COMPENSATORY DAMAGES

             Question 12:

              For each defendant as to which you answered “Yes” to Question No. 10 please
      enter below the amount of money that will fairly and adequately compensate Plaintiff for
      the damages it sustained:


             $________________________________________________



      Proceed to Question No. 13.




                                                12
Case 2:06-cv-05455-MCA-LDW Document 757 Filed 03/03/20 Page 13 of 16 PageID: 11617



                        SPECIAL INTERROGATORY CONCERNING
                                  CIVIL CONSPIRACY

             Question No. 13:

               Do you find that Defendants Jesus Jose Palmeroni and Vincent Rosarbo willfully
      and maliciously caused an injury to Plaintiff when they entered into a civil conspiracy to
      inflict an injury upon NVE?

             If your answer is yes, indicate which Defendants on the table below.
                                                            YES           NO
                   JESUS JOSE PALMERONI

                   VINCENT ROSARBO



             Proceed to Question No. 14.




                                                 13
Case 2:06-cv-05455-MCA-LDW Document 757 Filed 03/03/20 Page 14 of 16 PageID: 11618



                                     Award of Punitive Damages

      Question 14:

             Do you find that Plaintiff is entitled to punitive damages against any of the
      following Defendants?


                                                                  YES                   NO

       Jesus Palmeroni

       Vincent Rosarbo



             If you answered “Yes” as to any of the Defendants above, then proceed to
      Question No. 15.

              If you answered “No” as to all of the Defendants above, then you have found that
      Plaintiffs are not entitled to punitive damage. Please skip to the end of this verdict sheet.




                                                   14
Case 2:06-cv-05455-MCA-LDW Document 757 Filed 03/03/20 Page 15 of 16 PageID: 11619



                                   Award of Punitive Damages

      Question 15:

             For each Defendant for whom you answered “Yes” to Question No. 15, enter the
      amount of money that will fairly and adequately penalize that Defendant for its
      actionable conduct against Plaintiff?


       Jesus Palmeroni                      $________________________________________


       Vincent Rosarbo                      $________________________________________



      Proceed to the End of the Verdict Sheet on the Next Page.




                                                 15
Case 2:06-cv-05455-MCA-LDW Document 757 Filed 03/03/20 Page 16 of 16 PageID: 11620



                                   END OF VERDICT SHEET


            You have completed this Verdict Sheet.

            Please notify the court officer that the jury has reached its verdict.




                                                  16
